                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

MIDWEST NEUROSURGEONS, LLC, )
et al.                      )
                            )
        Plaintiffs,         )
                            )
v.                          )                         Case No. 1:18-cv-00086-SNLJ
                            )
THOMAS WRIGHT,              )
                            )
         Defendant.         )

                            MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiffs Midwest Neurosurgeons, LLC.

and Midwest Surgical Center, LLC.’s motion to strike defendant’s first affirmative

defense. (#22). The motion is fully briefed. For reasons set forth below, this Court will

GRANT plaintiffs’ motion.

I.BACKGROUND

       This case involves plaintiffs, as Missouri-based healthcare providers, seeking to

recover approximately one-hundred-thousand dollars allegedly owed by defendant, an

Illinois citizen, for medical services rendered to him in Missouri. Plaintiffs’ two-count

complaint alleges breach of contract and suit on account. Plaintiffs have explained—and

defendant does not refute—that the place of contracting and negotiation was in Missouri,

that medical services were rendered exclusively in Missouri, and that payment for

services were made in Missouri.




                                             1
       Despite these Missouri-centric facts, defendant previously filed a one-and-a-half

page motion to dismiss arguing the Illinois Workers’ Compensation Act (IWCA)—

specifically, 820 ILCS 305/8.2(e)—bars plaintiffs’ recovery. Defendant argued “when a

medical provider accepts payment pursuant to the medical fee schedule [established by

820 ILCS 305/8.2], they are not permitted to bill the injured worker for the balance of

that bill.” This Court was skeptical of the applicability of Illinois law to the parties’

dispute, stating “it is not immediately clear—and defendant does not address …

[whether] plaintiffs are even subject to the IWCA as Missouri-based limited liability

companies.” Midwest Neurosurgeons, LLC. v. Wright, 2018 WL 4279448 at *2 (E.D.

Mo. Sept. 5, 2018) (Limbaugh, J.). Ultimately, this Court denied defendant’s motion to

dismiss, without addressing the applicability of the IWCA, finding that application of

Section 8.2(e) involved “intensive factual matters”—as shown by Illinois case law—that

could not be resolved on the face of plaintiffs’ complaint or defendant’s minimalist

motion. Id. (citing Tiburzi Chiropractic v. Kline, 2013 IL App. (4th) 121113 (2013)).

       After denying defendant’s motion to dismiss, defendant went on to file an answer

that included a single affirmative defense arguing, once again, that the IWCA bars

recovery. It is this affirmative defense that plaintiffs now target through their motion to

strike. Thus, plaintiffs’ urge this Court to consider the lingering issue left unresolved in

its previous Order: does the IWCA apply in this case?

II. ANALYSIS

       Rule 12(f) of the Federal Rules of Civil Procedure provides this Court with wide

latitude to strike affirmative defenses found to be insufficient, redundant, immaterial,

                                               2
impertinent, or scandalous. See Fed. R. Civ. P. 12(f); see also BJC Health Sys. v.

Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir. 2007) (“Judges enjoy liberal discretion to

strike pleadings under Rule 12(f).”). However, the Eighth Circuit cautions that motions to

strike pleadings are an “extreme and disfavored measure” and, thus, require judicial

temperance in deciding whether or not to grant them. BJC Health Sys., 478 F.3d at 917.

In striking the right balance, this Court is guided by the purpose and intent of Rule 12(f),

which is to avoid unnecessary delay, prejudice, confusion, and, ultimately, wasteful

expenditures suffered through the litigation of clearly spurious claims and defenses. See

Infogroup, Inc. v. Database LLC, 95 F.Supp.3d 1170, 1195 (D. Neb. 2015); Express

Scripts, Inc. v. Walgreen Co., 2009 WL 4757480 at *1 (E.D. Mo. Dec. 3, 2009).

       To date, defendant has provided no law, nor theory, to suggest the IWCA applies

to this case. Plaintiffs, meanwhile, have engaged in a conflicts-of-law analysis to show

that the IWCA does not apply—citing the RESTATEMENT (SECOND) OF CONFLICTS OF

LAW § 187 (1971) and Armstrong Business Servs., Inc. v. H & R Block, 96 S.W.3d 867,

872 (Mo. App. W.D. 2002) in support. Armstrong, in particular, found that Missouri had

the “most significant relationship” to a breach of contract action involving several out-of-

state franchises (including Illinois) based, in part, on the place of performance of the

contract, which would favor application of Missouri law in this case because contractual

performance was similarly performed in Missouri. See Armstrong Business Servs., Inc.,

96 S.W.3d at 873. Plaintiffs also explain the IWCA would not apply, notwithstanding

conflict-of-law issues, because they are seeking “payment for services deemed not

covered or not compensable under [the IWCA]” that, therefore, would not be “subject to

                                              3
the fee schedule of [Section 8.2].” Defendant does nothing to address these arguments.

Rather, once again, he files a short, one-and-a-half-page memorandum summarily

arguing that plaintiffs are “incorrect” for suggesting the IWCA does not apply since they

“have already been paid pursuant to payments under the [IWCA].”

       This Court has considered the legal authorities cited by plaintiffs, and agrees that

Sections 187 and 188 of the Restatement (Second) of Conflicts of Law, as well as judicial

application of these sections in Armstrong, indicates that Missouri has the “most

significant relationship” to the dispute in this case, thereby resulting in the application of

Missouri—not Illinois—law. Nothing this Court has seen to date, either in its own

research or in the legal authorities provided by the parties, suggests the IWCA reaches

into Missouri under the factual scenario presented here. Moreover, defendant’s failure to

brief the issues raised by plaintiffs’ motion in more than a perfunctory manner permits

this Court to consider the issues waived. See, e.g., Clay v. Credit Bureau Enterprises,

Inc., 882 F.Supp.2d 1083, 1111 (N.D. Iowa 2012). Accordingly, though Rule 12(f)

should be applied sparingly, the Court finds that, because defendant has failed to even

remotely support his theory both in his motion to dismiss and now in defense of a motion

to strike, it is proper to grant plaintiffs’ motion; defendant’s affirmative defense appears

to this Court to be immaterial, confusing, and likely to result in unnecessary expenditures

if it were permitted to move forward. Under these facts, plaintiffs’ motion to strike is

properly granted.

III. CONCLUSION

       Accordingly,

                                               4
      IT IS HEREBY ORDERED that plaintiffs’ motion to strike (#22) is

GRANTED. Defendant’s first affirmative defense (#19) is hereby STRICKEN.


      So ordered this 30th day of October 2018.




                                              STEPHEN N. LIMBAUGH, JR.
                                              UNITED STATES DISTRICT JUDGE




                                          5
